Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 02/16/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto. 
Response to Arguments
3.	Applicant’s arguments/amendments, filed 02/16/2022 have been fully considered and are persuasive. 
4.	Claims 7 and 15 are canceled. 
5.	Claims 21-22 are new claims. 
6.	Claims 1,11 and 17 are independent claims. 
7.	Applicant's remarks and amendments submitted on 02/16/2022 for application number 16/426,891 have been considered and are persuasive in light of the filed remarks and amendments.

Allowable Subject Matter
8.	Claims 1-6,8-14 and 16-22 are allowed. 

10. 	 The following references disclose the general subject matter recited in independent claims 1, 11 and 17. 

Gilbert et al. (Pub. No.: US 2013/0301094 A1) provide systems and methods to robustly inter-convert between polarization -entangled photon pairs and time-entangled photon pairs, such that produced polarization-entangled photons pairs can be converted into time-entangled photon pairs, stored as time-entangled photon pairs to preserve the entanglement for longer periods of time, and then converted back to polarization-entangled photon pairs when ready for manipulation, processing, and measurement by a quantum application.
Figueroa et al. (Pub. No: 2021/0105135 A1) provides quantum network devices, systems, and methods such as, for use in quantum key distribution, quantum entanglement distribution, and/or other quantum communication applications.  
Kuzmich et al. (US Pub. 2008/0258049 A1) provide a quantum teleportation and secure quantum communication by using entanglement between elements as a resource. Improves communication rates for short memory times by providing entanglement generation and connection architecture using real-time configuration of multiplexed quantum nodes.
Earl (US Pub. 2016/0112192 A1) provide the system has a first server component, a second server component, consisting of four server components, each coupled to remote receiver units, and client processing systems linked to each of the four server components. The first server component receive information from and respond to requests from client processing systems to validate that quantum state information retrieved from each remote receiver is properly correlated with the configuration of an optical switch prepared for each entangled photon pair and transmit validation, or invalidation, to client processing systems.
Edamatsu et al. (US Pub. 2009/0016386 A1) provides a quantum tangle photon pair generation method and furthermore the quantum tangle photon pair of multi-channels having quantum correlation with respect to polarization direction is generated efficiently and hence the production efficiency is improved.
Reasons for Allowance 
11.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… “… a quantum entangled pair of photons based on the generated photon; encoding onto a first orbital angular momentum of a first photon of the quantum entangled pair of photons the label value according to the respective multi-bit representation; encoding onto a second orbital angular momentum of a second 
“… generating a quantum entangled pair of photons based on the generated photon; encoding onto a first orbital angular momentum of a first photon of the quantum entangled pair of photons the label value according to the respective multi-bit representation; Appln. No 16/426,891Page 6 of 16 Reply to Non-Final Office Action of November 16, 2021 Docket No. 2018-0793_7785-1903A encoding onto a second orbital angular momentum of a second photon of the quantum entangled pair of photons the label value according to the respective multi-bit representation; adjusting a quantum state of the first photon of the quantum entangled pair of photons, while preserving the first orbital angular momentum according to the respective multi-bit representation of the label value; and sending the first photon of the quantum entangled pair of photons to 
However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent 
12.	 The dependent claims 2-6,8-10,12-14, 16 and 18-22 which are dependent on the above independent claim being further limiting to the independent claim, definite and enabled by the specification are also allowed.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





A.G.
/ABIY GETACHEW/Primary Examiner, Art Unit 2434  
February 25, 2022